Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hole array is 60deg placed as required by Claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second substrate. .the first substrate."  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim requires the hole array of the mesh grid to be “60deg placed”. This does not clearly show in relation to what the hole array is placed with the claimed “60deg.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friza (US 20160345084 A1, provided by Applicant).
Regarding Claim 1, Friza teaches: A MEMS microphone (microphone 100, Figs. 1A-1B), comprising: a MEMS microphone device including a MEMS microphone chip (MEMS chip 108) and a mesh membrane monolithically integrated with the MEMS microphone chip (particle filter structure 106; ¶ [0028]-[0030], ¶ [0025]: “In various embodiments, a particle filter structure may be provided, which may be monolithically integrated with a substrate, for example a silicon substrate, of a micro-electro-mechanical system (MEMS) chip.”); and a housing (110) including an acoustic port (at a bottom thereof adjacent 104), wherein the MEMS microphone device is mounted in the housing (as shown), and the mesh membrane is arranged between the MEMS microphone chip and the acoustic port as a particle filter for the MEMS microphone chip (106 is arranged between 108 and 104).
Regarding Claim 2, Friza teaches: wherein the MEMS microphone chip includes a first substrate (¶ [0101], at least one backplate and at least one diaphragm (¶ [0037]), and the mesh membrane is formed on a second substrate (¶ [0101]); and wherein the mesh membrane and the second substrate are bonded to the first substrate (¶ [0101]).
Regarding Claim 3, Friza teaches: wherein the mesh membrane and the second substrate are bonded to the first substrate by at least one of wafer bonding (¶ [0083]), fusion bonding and intermediate layer bonding.
Regarding Claim 4, Friza teaches: wherein the housing includes a package substrate (112) and a lid (110), which form a housing cavity (104), and the acoustic port is in the package substrate 
Regarding Claim 5, Friza teaches: wherein the mesh membrane has a perforation hole size of 1-10um (¶ [0043], [0091]), and the mesh membrane has a thickness in range of 0.1-10um (¶ [0092]).
Regarding Claim 7, Friza teaches: wherein a material of the mesh membrane is at least one of SixNy, polySi (¶ [0030]: “The grid 152 may be formed by one or more materials, for example by silicon, for example by amorphous silicon and/or polysilicon”), metal, alloy and polymer.
Regarding Claim 10, Friza teaches: An electronic apparatus, which comprises a MEMS microphone according to claim 1 (as shown in at least Fig. 1A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friza (US 20160345084 A1, provided by Applicant).
Regarding Claim 6, Friza does not specifically teach: wherein a hole array in the mesh membrane is 60deg placed. Friza teaches to locate the holes at an angle with respect to one another (as shown in Fig. 1B) but does not specify the angle spacing. It would have been obvious to try to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Friza to include various hole spacings, such as 45 degrees, 60 degrees, 90 degrees. Motivation for doing so would lie in allowing good ingress protection while maintaining acoustic transparency.

Allowable Subject Matter
Claims 8-9, 11 allowed.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW A EASON/Primary Examiner, Art Unit 2651